Citation Nr: 0736393	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury to include a nervous disorder and digestive spasms.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1963.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The record shows that the veteran moved to 
South Carolina during the course of this appeal and, 
consequently, his claims folder was permanently transferred 
to the RO in Columbia, South Carolina in April 2007.   

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

At the August 2007 Travel Board hearing, the veteran reported 
that he suffered a head injury during the latter part of his 
tour of duty when he was accidentally hit by a metal door of 
a 155 Howitzer when performing his duties as a tank driver in 
Hanau, Germany.  The veteran also reported that he was no 
longer allowed to drive a tank due to symptoms of dizziness 
and nausea following the injury and was, consequently, 
assigned to do office work for the remainder of his tour of 
duty.   

The Board observes that the record includes the veteran's DD 
Form 214, which notes that the veteran served as a personnel 
clerk with the 4th Howitzer Battalion of the 18th Artillery.  
However, no attempt to obtain the veteran's service personnel 
records has been made to determine whether a change in work 
assignments during the latter part of the veteran's tour of 
duty as a result of a head injury is reflected therein.  VA 
must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
the benefit sought. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  If the 
records are unavailable, such should be 
stated for the record.  

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claim with consideration of any 
evidence received since the June 2007 
supplemental statement of the case (SOC).  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



